Citation Nr: 0808388	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  00-08 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to March 
1956.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In April 2003, the Board ordered further development of the 
evidence under a then existing regulation.  The file was sent 
to the Board's Case Development Unit to implement the 
requested development.  But a Federal Circuit Court's 
decision issued in May 2003 and a subsequent precedent 
opinion from VA's General Counsel had the combined effect of 
invalidating or greatly limiting much of the Board's internal 
development authority.  See Disabled American Veterans (DAV) 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) and VAOPGCPREC 1-2003 (May 21, 2003).  So by a remand 
order issued in November 2003, the Board pointed out that, in 
light of the Federal Circuit Court's decision in the DAV case 
and other policy considerations, VA had determined the 
Veterans Benefits Administration (VBA) would resume virtually 
all development functions.  Consequently, this case was 
returned to the RO to undertake the development set forth in 
the Board's April 2003 development memorandum.

That requested remand development since has been completed to 
the extent possible.  The Appeals Management Center (AMC) 
issued a supplemental statement of the case (SSOC) in October 
2007 continuing to deny the claim and has since returned the 
case to the Board for further appellate consideration.

In January 2008, VA received additional evidence consisting 
of a statement from the veteran's sister regarding his home 
visit in January 1956.  And in the February 2008 Appellant's 
Brief, the veteran's accredited representative 
waived the right to have the RO initially consider this 
additional evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2007).


FINDINGS OF FACT

1.  There are opinions in the file indicating the veteran has 
PTSD or, if not, an anxiety disorder - not otherwise 
specified, as a result of a fire incident that purportedly 
occurred while he was in the military.

2.  That claimed event in service, however, did not involve 
combat against enemy forces, and there is insufficient 
evidence to independently verify it occurred.

3.  The opinions that linked the veteran's psychiatric 
disorder to his military service, regardless of whether the 
diagnosis was PTSD or anxiety disorder - not otherwise 
specified, were predicated entirely on that claimed event in 
service having occurred.


CONCLUSION OF LAW

An acquired psychiatric disorder, inclusive of PTSD and an 
anxiety disorder - not otherwise specified, was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, by 
way of letters dated in October 2001 and March 2004, the RO 
and AMC:  (1) informed the veteran of the information and 
evidence not of record that is necessary to substantiate his 
claim; (2) informed him of the information and evidence that 
VA will seek to provide; (3) informed him of the information 
and evidence he is expected to provide; and (4) requested 
that he provide any evidence in his possession pertaining to 
his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Moreover, since the Board is denying his 
underlying claim for service connection, no downstream 
disability rating or effective date will be assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So 
these downstream elements of his claim are moot.

This notwithstanding, the AMC provided Dingess notice in the 
October 2007 SSOC.  The Federal Circuit Court has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 
No. 07-7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Since providing Dingess notice in the 
October 2007 SSOC, there has been no reason to go back and 
readjudicate the claim - and provide another SSOC, 
because the only additional evidence submitted since that 
notice is the statement from the veteran's sister, received 
in January 2008, which, as mentioned, the veteran and his 
representative waived their right to have the RO (or AMC) 
consider in the first instance.  38 C.F.R. §§ 19.37, 20.800, 
20.1304(c).  Cf. Medrano v. Nicholson, 21 Vet. App. 165, 172 
(2007) (where after VA provides a content-compliant VCAA 
notice on all requisite notice elements, albeit in an 
untimely manner, and a claimant subsequently informs VA that 
there is no further evidence to submit, the failure by the RO 
to conduct a subsequent readjudication is not prejudicial 
because the result of such a readjudication would be no 
different than the previous adjudication).



Even if there arguably is any deficiency in the notice to the 
veteran or the timing of these notices it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless.)

If there is any notice deficiency here, the Board finds that 
the presumption of prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect he understands what is needed 
to prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

With respect to the duty to assist, the RO obtained the 
veteran's VA and private treatment records.  He also was 
examined for an opinion concerning the etiology of his 
psychiatric disorder.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  And, as mentioned, the Board 
remanded this case in November 2003 to obtain additional 
evidence.  38 C.F.R. § 3.159(c)(1), (2) and (3).  As well, he 
has provided written statements discussing the basis of his 
contentions.  And as there is no indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.

In this regard, it is noted that the records in connection 
with the veteran's hospitalization at the Naval Air Station 
Hospital in Norfolk, Virginia, have not been obtained and, 
therefore are unavailable for review.  Although the veteran 
indicated this evidence would be in his service medical 
records, it is not.  Moreover, a search for these records or 
corroboration of this alleged stressful event with the 
National Personnel Records Center (NPRC), Center for Unit 
Records Research (CURR), as well as for any records at 
Norfolk from 1956 were unsuccessful.  Thus, the Board finds 
that these records are unavailable and that a remand 
to make further efforts to obtain them would be futile.  
38 C.F.R. § 3.159.  VA has satisfied its duties to notify and 
assist and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Therefore, the veteran is not prejudiced by the Board going 
ahead and adjudicating his claim.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the veteran or obtained on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Psychoses 
(but not neuroses) will be presumed to have been incurred in 
service if manifested to a compensable degree of at least 10 
percent within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1).

When, on the other hand, the evidence does not establish that 
a veteran engaged in combat, or his claimed stressor does not 
relate to combat, his assertions of the stressors are 
insufficient to establish their occurrence.  Rather, his 
alleged stressors must be established by official service 
record or other credible supporting evidence.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  
If there is a current diagnosis of PTSD, the sufficiency of 
the claimed 
in-service stressor is presumed.  Cohen, 10 Vet. App. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is still required.  38 C.F.R. § 
3.304(f).  And credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence. See Moreau v. Brown, 9 
Vet. App. 389, 396 (1996).  But corroboration does not 
require "that there be corroboration of every detail 
including the appellant's personal participation in the 
identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).

The veteran contends he suffers from PTSD as a result of a 
stressful incident ("stressor") that occurred while he was 
on active duty in the military.  Specifically, he alleges 
that, in January 1956, while temporarily stationed at the 
Naval Air Station (NAS) in Norfolk, Virginia, awaiting 
Military Sea Transportation Service (MSTS) ship back to 
Trinidad, British West Indies (BWI), an enlisted man 
refueling a jet fighter plane a short distance away caught 
fire.  The veteran says the enlisted man yanked the fuel hose 
out of the plane, spewing burning aviation gas all over 
everyone there.  This in turn caused second-degree burns to 
everything that was not covered with clothes and reportedly 
resulted in the veteran being hospitalized for a week or 
more.  He further claims that forty other individuals 
also were hospitalized.  

This alleged incident does not involve combat, and there is 
no other allegation alleging a combat-related stressor.  The 
veteran's service personnel records show he received the 
National Defense Service Medal, China Service Medal, Korean 
Service Medal, and United Nations Service Medal.  These 
awards, while commendable in their own right, do not denote 
combat.  38 U.S.C.A. § 1154(b) and the implementing 
regulation 38 C.F.R. § 3.304(subparts (d) and (f)) require 
that the veteran have actually participated in combat with 
the enemy, meaning participated in events constituting an 
actual fight or encounter with a military foe or hostile unit 
or instrumentality, and does not apply to veterans who served 
in a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).  The veteran served from May 1952 
to March 1956, including at the United States Naval Station 
in Trinidad, BWI.  However, inasmuch as he does not allege 
combat exposure during service and did not mention a history 
of combat exposure during his August 2002 VA fee basis PTSD 
examination, his alleged stressor must be independently 
verified.

The veteran's service medical records are unremarkable for 
any complaints or treatment of a psychiatric disorders, 
including a stress-related mental illness (keeping in mind VA 
did not adopt the PTSD nomenclature until 1980 or 
thereabouts, many years after the veteran's military service 
ended).  His April 1952 entrance examination found him to be 
qualified for enlistment with no psychiatric abnormalities, 
and no psychiatric disorders were found during his March 1956 
separation examination either.  The Board therefore finds 
that the weight of this evidence show he did not have a 
psychiatric disorder during service.

Records also show the veteran did not have complaints or 
receive treatment for a psychiatric disorder for many years 
after service.  A psychosis was not diagnosed within one year 
after his service ended, so the presumptive provisions do not 
apply.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Moreover, as chronicity of disease or 
injury in service has not been established, a showing of 
continuity of symptoms after discharge is required to support 
his claim.  38 C.F.R. § 3.303(b).  But the first post-service 
clinical evidence of record of symptoms of a psychiatric 
disorder is an October 2001 statement from a Readjustment 
Therapist at the Boston Vet Center where the veteran had 
received a psychiatric examination.  He reported experiencing 
symptoms of startle response and hypervigilance to fire/open 
flames.  The examiner indicated the veteran had experienced 
mild-to-moderate PTSD since his military service.

During a subsequent VA fee basis PTSD examination in August 
2002, the veteran denied physical scars or limitations of 
movement as a result of his alleged burns.  The symptom that 
he had noted over the years was anxiety when lighting a 
barbecue; however, this did not appear to limit his cooking 
on a grill, which he did about once per week.  He denied 
nightmares or flashbacks, avoidance of activities, feeling 
estranged from others, or foreshortened future and decreased 
interests.  His sleep was "pretty good" and he was not 
hypervigilant.  He did not have an increased startle 
reaction, was not irritable, and his concentration was 
variable.  He denied any psychiatric history.  The diagnoses 
included mild anxiety disorder, not otherwise specified.  The 
examiner concluded the veteran does not meet the full DSM-IV 
criteria for PTSD.  The examiner acknowledged the veteran 
does have some features of PTSD (increased anxiety around 
lighting a barbecue and working around energized wires), 
which are more likely than not directly related to his 
service experience.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

There is some question as to whether the veteran even has 
PTSD.  Although the Readjustment Therapist made this 
diagnosis in October 2001, the August 2002 VA fee basis 
examiner did not.  Indeed, he specifically indicated the 
veteran does not meet the DSM-IV criteria for this diagnosis.  
The Board, however, may not disregard the Readjustment 
Therapist's diagnosis solely on the rationale that it was 
based on a history given by the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005), discussing a prior 
holding in LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Rather, and as the Court further explained in Coburn v. 
Nicholson, 19 Vet. App. 427 (2006), reliance on a veteran's 
statements renders a medical report not credible only if the 
Board rejects the statements of the veteran as lacking 
credibility.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).

It is in this critical respect that the veteran's claim for 
PTSD fails because, even if the Board resolves all reasonable 
doubt in his favor on the issue of whether he has PTSD (and 
accepts that he does), see 38 C.F.R. § 3.102, there still is 
no independent verification of his claimed stressor in 
service - the alleged fire incident, to support this 
diagnosis.  And the question of whether that claimed incident 
occurred is a factual, not medical, determination.  See again 
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

The August 2002 VA fee basis examiner diagnosed mild anxiety 
disorder, not otherwise specified, in lieu of PTSD.  He 
acknowledged the veteran had "some features of PTSD" 
(referring to increased anxiety around lighting a barbecue 
and working around energized wires), which are more likely 
than not directly related to his service experience.  But 
again, this alleged service experience has not been 
objectively corroborated.  So even accepting this diagnosis 
of an anxiety disorder (in lieu of PTSD) does not provide a 
basis for granting the claim because this asserted underlying 
event - the fire incident, on which this diagnosis is 
predicted, has not been independently confirmed to have 
occurred.  And absent this confirmation, for all intents and 
purposes, it did not occur.  Consequently, the VA examiner's 
linking the diagnosis of anxiety disorder to that non-
established event in service cannot stand.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised 
on unsubstantiated accounts is of no probative value and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept doctor's opinion based exclusively on claimant's 
recitations).

Establishing entitlement to service connection not only 
involves proving one has the condition claimed, but also 
showing it is related to military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
This simply has not been done in this instance.

The Board has considered the veteran's lay assertions that he 
has a psychiatric disorder, inclusive of PTSD, related to his 
military service - and in particular the fire incident 
mentioned.  However, as a layman, he is not competent to give 
medical opinions on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Board realizes he is competent to comment on what he 
experienced while in the military, such as the fire incident 
mentioned.  See Layno v. Brown, 6 Vet. App. 465 (1994). 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007  However, 
without the corroborating evidence mentioned confirming that 
incident actually occurred (keeping in mind it did not 
involve combat against enemy forces to permit effectively 
presuming that it did), the Board must find the veteran's 
testimony concerning its occurrence not credible.  Competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Until such time the veteran proves the fire incident 
in service occurred, there unfortunately is no basis for 
concluding he has a consequent acquired psychiatric disorder, 
inclusive of PTSD and an anxiety disorder not otherwise 
specified, because the precipitating event to support these 
diagnoses has not been established.

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

Service connection for an acquired psychiatric disorder, 
inclusive of PTSD and an anxiety disorder, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


